Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 6/21/2022 does not constitute new matter, and has been accepted by Examiner.

Information Disclosure Statement
IDS(es) submitted on 12/20/21, 2/25/22, 3/9/22, 4/13/22, 5/26/22, 9/28/22 have been considered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Regarding the newly added feature of wherein the affordance includes a description of the first type of information for display of the predicted content item, Applicant argues that the cited reference of Katragadda does not disclose said added feature.
	Examiner would like to introduce a newly cited reference of Chaudhri (US 2010/0231533) paragraph [0157], Figs. 5H-5J, disclosing a predicted search that includes various types of information such as a contact type (5060) or a music type (5062).
	Due to the broadness of the claim language, the claims are still not yet in condition for allowance, and are still rejected with the newly incorporated reference of Chaudhri, as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda (US 7,685,144) in view of Chaudhri (US 2010/0231533).

Regarding claims 1, 14 and 15, Katragadda discloses a non-transitory computer-readable storage medium storing executable instructions that, when executed by an electronic device with a display and a touch-sensitive surface, cause the electronic device to: 
present, on the display, a text-input field associated with a first application and textual content associated with the first application (Col 2, lines 5-21: presenting on the display data candidates for users to select when conducting a search, the process of auto-filling/auto-completing with suggested candidate data); 
determine, based on at least a portion of the textual content, whether a next input from a user of the electronic device to the text-input field likely relates to a first type of information (Col 2, lines 18-21: in response to partial data manually entered by the user); 
in accordance with a determination that a next input likely relates to the first type of information: 
obtain first information (Col 2, lines 23-293: obtaining information by ranking and retrieving data candidates based on various parameters such as geographical location of the user); and 
prepare the obtained first information for display as a predicted content item Col 2, lines 5-21: presenting on the display data candidates for users to select when conducting a search, the process of auto-filling/auto-completing with suggested candidate data; 
display, within the first application, an affordance that includes the predicted content item Col 2, lines 5-21: presenting on the display data candidates for users to select when conducting a search, the process of auto-filling/auto-completing with suggested candidate data; 
detect, via the touch-sensitive surface, a selection of the affordance (Col 2, lines 5-21: user selecting the autocomplete suggestion and conducts the search); and
 in response to detecting the selection, display a representation of the predicted content item (Col 2, lines 5-21: user selecting the autocomplete suggestion and conducts the search).

Katragadda discloses all the particulars of the claim but is unclear about the limitation of wherein the affordance includes a description of the first type of information for display of the predicted content item.
However, Chaudhri (US 2010/0231533) does disclose the limitation of wherein the affordance includes a description of the first type of information for display of the predicted content item (paragraph [0157], Figs. 5H-5J, disclosing a predicted search that includes various types of information such as a contact type (5060) or a music type (5062)).
It would have been obvious before the effective filing date of the claimed invention to incorporate Chaudhri’s disclosure to provide more information on said predicted choices for users to make a more accurate selection.

Regarding claim 2, Katragadda discloses the non-transitory computer-readable storage medium of claim 1, wherein the first type of information is a location, and wherein obtaining the first information includes obtaining a suggested physical location (Col 5, lines 49-57: obtaining and retrieving physical location data relating to user’s current physical location).  

Regarding claim 3, Katragadda discloses the non-transitory computer-readable storage medium of claim 2, wherein obtaining the suggested physical location includes obtaining current location information from a location sensor on the electronic device (Col 5, lines 49-57: obtaining and retrieving physical location data relating to user’s current physical location).  

Regarding claim 4, Katragadda discloses the non-transitory computer-readable storage medium of claim 2, wherein obtaining the a suggested physical location includes analyzing the textual content and determining, based at least in part on the portion of the analyzed textual content, the suggested physical location (Col 2, lines 18-21: in response to partial data manually entered by the user; Col 2, lines 23-293: obtaining information by ranking and retrieving data candidates based on various parameters such as geographical location of the user).  

Regarding claim 5, Katragadda discloses the non-transitory computer-readable storage medium of claim 4, wherein determining the suggested physical location is further based on location information recently viewed in a second application (Col 5, lines 20-37: physical locations can be from used in other application such as Google Maps).  

Regarding claim 6, Katragadda discloses the non-transitory computer-readable storage medium of claim 2, wherein the representation of the predicted content item is an address for the suggested physical location (Col 2, lines 18-21: in response to partial data manually entered by the user; Col 2, lines 23-293: obtaining information by ranking and retrieving data candidates based on various parameters such as geographical location of the user; Col 5, lines 20-37: physical locations can be from used in other application such as Google Maps).  

Regarding claim 7, Katragadda discloses the non-transitory computer-readable storage medium of claim 2, wherein the representation of the predicted content item is a maps object that includes an identifier for the suggested physical location (Col 2, lines 18-21: in response to partial data manually entered by the user; Col 2, lines 23-293: obtaining information by ranking and retrieving data candidates based on various parameters such as geographical location of the user; Col 5, lines 20-37: physical locations can be from used in other application such as Google Maps; Col 8, line 41-67).  

Regarding claim 8, Katragadda discloses the non-transitory computer-readable storage medium of claim 1, wherein the first type of information is a contact, and wherein obtaining the first information includes conducting a search on the electronic device for contact information related to the portion of the textual content (Col 8, lines 10-13: contact information can be part of the autocomplete feature).  

Regarding claim 9, Katragadda discloses the non-transitory computer-readable storage medium of claim 1, wherein the first type of information is an event, and wherein obtaining the first information includes conducting a new search on the electronic device for event information related to the portion of the textual content (Col 1, lines 32-36: personal even calendars and schedule and timeline and tasks can be part of the feature as well).  

Regarding claim 10, Katragadda discloses the non-transitory computer-readable storage medium of claim 1, wherein determining whether the next input to the text-input field likely relates to the first type of information includes: 
performing natural-language processing on the portion of the textual content (Col 2, lines 18-21: in response to partial data manually entered by the user); and 
determining that the portion of the textual content includes a question about the current location of the user of the electronic device (Col 2, lines 18-21: in response to partial data manually entered by the user; Col 2, lines 23-293: obtaining information by ranking and retrieving data candidates based on various parameters such as geographical location of the user; Col 5, lines 20-37: physical locations can be from used in other application such as Google Maps; Col 8, line 41-67).  

Regarding claim 11, Katragadda discloses the non-transitory computer-readable storage medium of claim 1, wherein determining whether the next input to the text-input field likely relates to the first type of information includes: 
parsing the textual content as it is received by the application to detect stored patterns known to relate to the first type of information (Col 9, lines 41-46: storing patterns that would relate to location information).  

Regarding claim 12, Katragadda discloses the non-transitory computer-readable storage medium of claim 1, wherein the executable instructions, when executed by the electronic device, further cause the electronic device to: 
in accordance with detecting an additional input not selecting the affordance: cease to display the affordance (Col 2, lines 50-53: discarding incorrect data candidates which inherently was not selected).  

Regarding claim 13, Katragadda discloses the non-transitory computer-readable storage medium of claim 1, wherein the affordance is displayed adjacent to the text-input field (Col 24 line 57 – Col 25, line 40, specifically 35-40: display useful information next to search UI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/Primary Examiner, Art Unit 2644